                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                                 4:18CR3090

      vs.
                                                                  ORDER
ANTONIO AGUILAR ESCOBAR,

                    Defendant.


        Defense counsel has moved to withdraw (Filing No. 38) because Defendant is
 not satisfied with counsel's representation. And defendant has filed a motion for new
 counsel. (Filing No. 40). Defendant is eligible for appointed counsel pursuant to the
 Criminal Justice Act, 18 U.S.C. §3006A, and the Amended Criminal Justice Act Plan
 for the District of Nebraska.

        IT IS ORDERED:

        1)     Defense counsel’s and Defendant’s motion to appoint new counsel,
               (Filing Nos. 38 and 40), are granted. John Vanderslice is hereby
               withdrawn as counsel, and shall promptly notify Defendant of the entry
               of this order.

        2)     The clerk shall delete John Vanderslice from any future ECF
               notifications herein.

        3)     The clerk shall forward this memorandum and order to the Federal
               Public Defender.

        4)     The Federal Public Defender shall forthwith provide the court with a draft
               appointment order (CJA Form 20) bearing the name and other
               identifying information of the CJA Panel attorney identified in
               accordance with the Criminal Justice Act Plan for this district. .

        5)     The newly appointed counsel shall promptly file an entry of appearance
               on behalf of Defendant.

        February 14, 2019.                     BY THE COURT:
                                               s/ Cheryl R. Zwart
                                               United States Magistrate Judge
